Exhibit 16.1 Certified Public Accountants & Business Consultants Bank of America Financial Center * 601 W. Riverside, Suite 1940 * Spokane, WA 99201 * Phone (509) 838-5111 * Fax (509) 838-5114 December 27, 2007 Securities and Exchange Commission Office of the Chief Accountant 100 F Street, NE Washington, DC 20549 Re: Gabriel Technologies Corporation Commission File Number 000-23415 Dear Sirs: We are in agreement with the statements made by the above registrant in its Form 8-K dated October 1, 2007. Our independent auditor's report on the financial statements of Gabriel Technologies Corporation for the periods ended June 30, 2006 and 2006 contained to adverse opinion or disclaimer of opinion, nor was it modified as to audit scope, accounting principles, or uncertainties other than the ability to continue as a going concern. There were no disagreements with Gabriel Technologies Corporation on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure. Sincerely, Williams & Webster, P.S. Certified Public Accountants Spokane, Washington
